 

[image_05.gif]

 

 

 

DAILY ADJUSTING LIBOR REVOLVING LINE NOTE

New York

 

 

August 31, 2016 $2,000,000.00

 

 

BORROWER (Name): Pike County Light & Power Company

(Organizational Structure): Corporation

(State Law organized under): Pennsylvania

(Address of residence/chief executive office): 105 Schneider Lane, Milford, PA
18337

 

BANK:M&T BANK, a New York banking corporation with its principal banking office
at One M&T Plaza, Buffalo, NY 14203. Attention: Office of General Counsel

 

1. DEFINITIONS. Each capitalized term shall have the meaning specified herein
and the following terms shall have the indicated meanings:

 

a.“Authorized Person” shall mean, each individually, Michael I. German as
President/Chief Executive Officer or Firouzeh Sarhangi as Chief Financial
Officer , or any other officer, employee or representative of Borrower who is
authorized or designated as a signer of loan documents under the provisions of
Borrower’s most recent resolutions or similar documents on file with the Bank.
Notwithstanding that individual names of Authorized Persons may have been
provided to the Bank, the Bank shall be permitted at any time to rely solely on
an individual’s title to ascertain whether that individual is an Authorized
Person.

b.“Base Rate” shall mean a rate per annum equal to the rate of interest
announced by the Bank from time to time as its prime rate of interest (“Prime
Rate”).

c.“Base Rate Loan” shall mean a Loan that accrues interest at the Base Rate.

d.“Draw Date” shall mean, in relation to each Loan, the date that such Loan is
made or deemed to be made to Borrower pursuant to this Note.

e.“LIBOR” shall mean the rate per annum (rounded upward, if necessary, to the
nearest 1/16th of 1%) obtained by dividing (i) the applicable London Interbank
Offered Rate (see LIBOR Rate definition below) as set and administered by ICE
Benchmark Administration Limited (or such other administrator of LIBOR, as may
be duly authorized by the UK Financial Conduct Authority or such other proper
authority from time to time) for United States dollar deposits in the London
interbank market at approximately 11:00 a.m. London, England time (or as soon
thereafter as practicable) on the appropriate day in accordance with the terms
of this Note, as determined by the Bank from any broker, quoting service or
commonly available source utilized by the Bank, by (ii) a percentage equal to
100% minus the stated maximum rate of all reserves required to be maintained
against “Eurocurrency Liabilities” as specified in Regulation D (or against any
other category of liabilities, which includes deposits by reference to which the
interest rate on LIBOR Rate Loan(s) is determined, or any category of extensions
of credit or other assets which includes loans by a non-United States’ office of
a bank to United States’ residents) on such date to any member bank of the
Federal Reserve System. Notwithstanding any provision above, the practice of
rounding to determine LIBOR may be discontinued at any time in the Bank’s sole
discretion.

f.“LIBOR Rate” shall mean the rate per annum equal to

 

2.75 percentage points above the one-month LIBOR, adjusting daily

 

g.“LIBOR Rate Loan” shall mean any Loan that accrues interest at a LIBOR Rate,
as determined by the Bank.

h.“Loan” shall mean any advance of funds made to Borrower by the Bank pursuant
to this Note.

i.“London Business Day” shall mean any day on which dealings in United States
dollar deposits are carried on by banking institutions in the London interbank
market.

j.“Maximum Principal Amount” shall mean Two Million and 00/100 Dollars
($2,000,000.00).

k.“New York Business Day” shall mean any day other than Saturday, Sunday or
other day on which commercial banking institutions in New York, New York are
authorized or required by law or other governmental action to remain closed for
business.

l.“Outstanding Principal Amount” shall mean, at any point in time, the aggregate
outstanding principal amount of all Loans made pursuant to this Note.

 

2. PAYMENT OF PRINCIPAL, INTEREST AND EXPENSES.

 

a. Promise to Pay. For value received, and intending to be legally bound,
Borrower promises to pay to the order of the Bank, ON DEMAND, the Maximum
Principal Amount or the Outstanding Principal Amount, if less, plus interest as
set forth below and all fees and costs (including without limitation the Bank’s
attorneys’ fees and disbursements, whether for internal or outside counsel) the
Bank incurs in order to collect any amount due under this Note, to negotiate or
document a workout or restructuring, or to preserve its rights or realize upon
any guaranty or other security for the payment of this Note (“Expenses”).

 

b. Interest. Each Loan shall earn interest on the Outstanding Principal Amount
thereof calculated on the basis of a 360-day year for the actual number of days
of each year (365 or 366), as follows:

 

1 

 

 

i. LIBOR Rate Loans. Interest shall accrue each day on any LIBOR Rate Loan, from
and including the Draw Date to, but not including, the date such LIBOR Rate Loan
is paid in full (or converts to a Base Rate Loan), at the LIBOR Rate in effect
for that day. The applicable LIBOR Rate shall be determined each day using LIBOR
in effect for that day, which, if such day is not a London Business Day, shall
have been fixed on the nearest preceding London Business Day.

 

ii. Base Rate Loans. Interest shall accrue each day on any Base Rate Loan, from
and including the first day a Loan becomes a Base Rate Loan to, but not
including, the day such Base Rate Loan is paid in full, at a rate per annum
equal to the Base Rate in effect each day. Any change in the Base Rate resulting
from a change in the Prime Rate shall be effective on the date of such change.

 

c. Maximum Legal Rate. It is the intent of the Bank and Borrower that in no
event shall interest be payable at a rate in excess of the maximum rate
permitted by applicable law (the “Maximum Legal Rate“). Solely to the extent
necessary to prevent interest under this Note from exceeding the Maximum Legal
Rate, any amount that would be treated as excessive under a final judicial
interpretation of applicable law shall be deemed to have been a mistake and
automatically canceled, and, if received by the Bank, shall be refunded to
Borrower.

 

d. Demand Facility. This is a pay-on-demand Note and all Loans hereunder are
made at the Bank’s discretion and shall become immediately due and payable upon
demand by the Bank; provided, however, that the Outstanding Principal Amount of
this Note and all accrued and unpaid interest shall automatically become
immediately due and payable if Borrower or any guarantor or endorser of this
Note commences or has commenced against it any bankruptcy or insolvency
proceeding. Borrower hereby waives protest, presentment and notice of any kind
in connection with this Note. Absent demand for payment in full, interest shall
be due and payable monthly, as invoiced by the Bank.

 

e. Payments. Payments shall be made in immediately available United States funds
at any banking office of the Bank.

 

f. Preauthorized Transfers from Deposit Account. If a deposit account number is
provided in the following blank, Borrower hereby authorizes the Bank to debit
Borrower’s deposit account #______________________ with the Bank automatically
for any amount which becomes due under this Note.

 

g. Late Charge. If Borrower fails to pay, within five (5) days of its due date,
any amount due and owing pursuant to this Note or any other agreement executed
and delivered to the Bank in connection with this Note, Borrower shall
immediately pay to the Bank a late charge equal to the greatest of (a) $50.00,
(b) five percent (5%) of the delinquent amount, or (c) the Bank’s then current
late charge as announced by the Bank from time to time. Notwithstanding the
above, if this Note is secured by a one- to six-family owner-occupied residence,
the late charge shall equal 2% of the delinquent amount and shall be payable if
payment is not received within fifteen days of its due date.

 

h. Default Rate. If the Borrower fails to make any payment when due under this
Note, the interest rate on the Outstanding Principal Amount shall immediately
and automatically increase to five (5) percentage points per year above the
otherwise applicable rate per year, and any judgment entered hereon or otherwise
in connection with any suit to collect amounts due hereunder shall bear interest
at such default rate.

 

i. Interest Accrual; Application of Payments. Interest will continue to accrue
on the Outstanding Principal Amount until the Outstanding Principal Amount is
paid in full. All installment payments (excluding voluntary prepayments of
principal) will be applied as of the date each payment is received and
processed. Payments may be applied in any order in the sole discretion of the
Bank, but, prior to demand for payment in full, may be applied chronologically
(i.e., oldest invoice first) to unpaid amounts due and owing, in the following
order: first to accrued interest, then to principal, then to late charges and
other fees, and then to all other Expenses.

 

3. CREDIT AVAILABILITY.

 

a. General. This Note is issued by Borrower to the Bank in connection with a
certain line of credit or loan limit made available by the Bank to Borrower (the
“Credit”). Except as otherwise provided herein, each Loan advanced hereunder
shall be in the form of a LIBOR Rate Loan.

 

b. Authorized Representatives. The Bank may make any Loan pursuant to the Credit
in reliance upon any oral, telephonic, written, teletransmitted or other request
(the “Request(s)”) that the Bank in good faith believes to be valid and to have
been made by Borrower or on behalf of Borrower by an Authorized Person. The Bank
may act on the Request of any Authorized Person until the Bank shall have
received from Borrower, and had a reasonable time to act on, written notice
revoking the authority of such Authorized Person. Borrower acknowledges that the
transmission between Borrower and Bank of any Request or other instructions with
respect to the Credit involves the possibility of errors, omissions,
misinterpretations, fraud and mistakes, and agrees to adopt such internal
measures and operational procedures as may be necessary to prevent such
occurrences. By reason thereof, Borrower hereby assumes all risk of loss and
responsibility for, and releases and discharges the Bank from any and all
responsibility or liability for, and agrees to indemnify, reimburse on demand
and hold Bank harmless from, any and all claims, actions, damages, losses,
liability and expenses by reason of, arising out of, or in any way connected
with or related to: (i) Bank’s accepting, relying on and acting upon any Request
or other instructions with respect to the Credit; or (ii) any such error,
omission, misinterpretation, fraud or mistake, provided such error, omission,
misinterpretation, fraud or mistake is not directly caused by the Bank’s gross
negligence or willful misconduct. The Bank shall incur no liability to Borrower
or to any other person as a direct or indirect result of making any Loan
pursuant to this paragraph.

 

c. Discretionary Facility. The Bank may modify, restrict, suspend or terminate
the Credit at any time for any reason and without affecting Borrower’s then
existing obligations under this Note. Any Request for a Loan hereunder shall be
limited in amount, such that the sum of (i) the principal amount of such
Request; (ii) the Outstanding Principal Amount under this Note; and (iii) the
aggregate face amounts of (or, if greater, Borrower’s aggregate reimbursement
obligations to the Bank (or any of its affiliates) in connection with) any
letters of credit issued by the Bank (or any of its affiliates) at the request
(or for the benefit) of Borrower, pursuant to this Credit; does not exceed the
Maximum Principal Amount under this Note. Notwithstanding the above, the Bank
shall have the sole and absolute discretion whether to make any Loan (or any
portion of any Loan) requested by Borrower, regardless of any general
availability under the Maximum Principal Amount.

 

2 

 

 

d. Revolving Credit. This Note evidences a revolving Credit. Subject to all
applicable provisions in this Note and in any and all other agreements between
the Borrower and the Bank related hereto, the Borrower may borrow, pay, prepay
and reborrow hereunder at any time prior to demand for payment in full of the
Outstanding Principal Amount. Notwithstanding that, from time to time, there may
be no amounts outstanding respecting this Note, this Note shall continue in full
force and effect until all obligations and liabilities evidenced by this Note
are paid in full and the Credit evidenced by this Note has been terminated by
the Bank.

 

e. Request for LIBOR Rate Loans. In making any Request for a Loan, Borrower
shall specify the aggregate amount of such Loan and the Draw Date; provided,
however, if a Request is received by the Bank after 2:00 p.m. (Eastern Standard
Time) on any given day, the earliest possible Draw Date will be the next New
York Business Day; and

 

f. Delivery of Requests. Delivery of a Request for a LIBOR Rate Loan shall be
made to the Bank at the following address, or such other address designated by
the Bank from time to time:

 

M&T Bank

68 Exchange Street, 2nd Floor

Binghamton, NY 13901

Attn: Edward B. Parsons, III

 

Fax No. (607) 779-2346

Telephone No. (607) 779-5909

 

4. CONVERSION UPON DEFAULT. Unless the Bank shall otherwise consent in writing,
if (i) Borrower fails to pay when due, in whole or in part, the indebtedness
under the Note (whether by demand or otherwise), or (ii) there exists a
condition or event which, with the passage of time, the giving of notice or
both, shall constitute an event of default under any of Borrower’s agreement
with the Bank, if any, the Bank, in its sole discretion, may convert any LIBOR
Rate Loan to a Base Rate Loan. Nothing herein shall be construed to be a waiver
by the Bank to have any Loan accrue interest at the Default Rate of interest
(which shall be calculated from the higher of the LIBOR Rate or the Base Rate,
as described above).

 

5. RIGHT OF SETOFF. The Bank shall have the right to set off against the amounts
owing under this Note any property held in a deposit or other account with the
Bank or any of its affiliates or otherwise owing by the Bank or any of its
affiliates in any capacity to Borrower or any guarantor or endorser of this
Note. Such setoff shall be deemed to have been exercised immediately at the time
the Bank or such affiliate elects to do so.

 

6. BANK RECORDS CONCLUSIVE. The Bank shall set forth on a schedule attached to
this Note or maintained on computer, the date and original principal amount of
each Loan and the date and amount of each payment to be applied to the
Outstanding Principal Amount of this Note. The Outstanding Principal Amount set
forth on any such schedule shall be presumptive evidence of the Outstanding
Principal Amount of this Note and of all Loans. No failure by the Bank to make,
and no error by the Bank in making, any annotation on any such schedule shall
affect the Borrower’s obligation to pay the principal and interest of each Loan
or any other obligation of Borrower to the Bank pursuant to this Note.

 

7. PURPOSE. Borrower certifies (a) that no Loan will be used to purchase margin
stock except with the Bank’s express prior written consent for each such
purchase and (b) that all Loans shall be used for a business purpose, and not
for any personal, family or household purpose.

 

8. AUTHORIZATION. Borrower, if a corporation, partnership, limited liability
company, trust or other entity, represents that it is duly organized and in good
standing or duly constituted in the state of its organization and is duly
authorized to do business in all jurisdictions material to the conduct of its
business; that the execution, delivery and performance of this Note have been
duly authorized by all necessary regulatory and corporate or partnership action
or by its governing instrument; that this Note has been duly executed by an
authorized officer, partner or trustee and constitutes a binding obligation
enforceable against Borrower and not in violation of any law, court order or
agreement by which Borrower is bound; and that Borrower’s performance is not
threatened by any pending or threatened litigation.

 

9. INABILITY TO DETERMINE LIBOR RATES, INCREASED COSTS, ILLEGALITY.

 

a. Increased Costs. If the Bank shall determine that, due to either (a) the
introduction of any change in law (other than any change by way of imposition of
or increase in reserve requirements included in the calculation of the LIBOR) or
in the interpretation of any requirement of law, or (b) the compliance
requirements for any guideline or request from any central bank or other
governmental authority (whether or not having the force of law), there shall be
any increase in the cost to the Bank of agreeing to make or making, funding or
maintaining any LIBOR Rate Loans, then Borrower shall be liable for, and shall
from time to time, upon demand therefor by the Bank, pay to the Bank such
additional amounts as are sufficient to compensate the Bank for such increased
costs.

 

b. Inability to Determine Rates. If the Bank shall determine that for any reason
adequate and reasonable means do not exist for ascertaining LIBOR with respect
to a proposed LIBOR Rate Loan, the Bank will give notice of such determination
to Borrower. Thereafter, the Bank may not make or maintain, as the case may be,
LIBOR Rate Loans hereunder until the Bank revokes such notice in writing. Upon
receipt of such notice, the Bank may convert any LIBOR Rate Loans to Base Rate
Loans, and Borrower may revoke any pending Request that Borrower previously made
for a LIBOR Rate Loan. If Borrower does not revoke any such Request, the Bank
may make the Loans, as proposed by Borrower, in the amount specified in the
applicable Request submitted by Borrower, but such Loans shall be made as Base
Rate Loans instead of LIBOR Rate Loans.

 

c. Illegality. If the Bank shall determine that the introduction of any law
(statutory or common), treaty, rule, regulation, guideline or determination of
an arbitrator or of a governmental authority or in the interpretation or
administration thereof, has made it unlawful, or that any central bank or other
governmental authority has asserted that it is unlawful for the Bank to make
LIBOR Rate Loans, then, on notice thereof by the Bank to Borrower, the Bank may
suspend the making of LIBOR Rate Loans until the Bank shall have notified
Borrower that the circumstances giving rise to such determination shall no
longer exist. If the Bank shall determine that it is unlawful to maintain any
LIBOR Rate Loans, Borrower shall immediately pay to the Bank the aggregate
principal amount of all LIBOR Rate Loans then outstanding, together with accrued
interest and related Expenses. If Borrower is required to pay off any LIBOR Rate
Loan as set forth in this subsection, then concurrently with such payment,
Borrower may borrow from the Bank, in the amount of such payment, a Base Rate
Loan.

 

3 

 



 

10. USA PATRIOT ACT NOTICE. Bank hereby notifies the Borrower that pursuant to
the requirements of the USA PATRIOT Act (“Patriot Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow Bank to identify the Borrower in accordance with the Patriot
Act.  The Borrower agrees to, promptly following a request by Bank, provide all
such other documentation and information that Bank requests in order to comply
with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act.

 

11. MISCELLANEOUS. This Note, together with any related loan and security
agreements and guaranties, contains the entire agreement between the Bank and
Borrower with respect to the Note, and supersedes every course of dealing, other
conduct, oral agreement and representation previously made by the Bank. All
rights and remedies of the Bank under applicable law and this Note or amendment
of any provision of this Note are cumulative and not exclusive. No single,
partial or delayed exercise by the Bank of any right or remedy shall preclude
the subsequent exercise by the Bank at any time of any right or remedy of the
Bank without notice. No waiver or amendment of any provision of this Note shall
be effective unless made specifically in writing by the Bank. No course of
dealing or other conduct, no oral agreement or representation made by the Bank,
and no usage of trade, shall operate as a waiver of any right or remedy of the
Bank. No waiver of any right or remedy of the Bank shall be effective unless
made specifically in writing by the Bank. Borrower agrees that in any legal
proceeding, a copy of this Note kept in the Bank’s course of business may be
admitted into evidence as an original. This Note is a binding obligation
enforceable against Borrower and its successors and assigns and shall inure to
the benefit of the Bank and its successors and assigns. If a court deems any
provision of this Note invalid, the remainder of the Note shall remain in
effect. Section headings are for convenience only. Singular number includes
plural and neuter gender includes masculine and feminine as appropriate.

 

12. NOTICES. Any demand or notice hereunder or under any applicable law
pertaining hereto shall be in writing and duly given if delivered to Borrower
(at its address on the Bank’s records) or to the Bank (at the address on page
one and separately to the Bank officer responsible for Borrower’s relationship
with the Bank). Such notice or demand shall be deemed sufficiently given for all
purposes when delivered (i) by personal delivery and shall be deemed effective
when delivered, or (ii) by mail or courier and shall be deemed effective three
(3) New York Business Days after deposit in an official depository maintained by
the United States Post Office for the collection of mail or one (1) New York
Business Day after delivery to a nationally recognized overnight courier service
(e.g., Federal Express). Notice by e-mail is not valid notice under this or any
other agreement between Borrower and the Bank.

 

13. JOINT AND SEVERAL. If there is more than one Borrower, each of them shall be
jointly and severally liable for all amounts which become due under this Note
and the term “Borrower“ shall include each as well as all of them.

 

14. GOVERNING LAW; JURISDICTION. This Note has been delivered to and accepted by
the Bank and will be deemed to be made in the State of New York. Except as
provided under federal law, this Note will be interpreted in accordance with the
laws of the State of New York excluding its conflict of laws rules. Borrower
hereby irrevocably consents to the exclusive jurisdiction of any state or
federal court in the State of New York in a county or judicial district where
the bank maintains a branch, and consents that the Bank may effect any service
of process in the manner and at Borrower’s address set forth above for providing
notice or demand; provided that nothing contained in this Note will prevent the
Bank from bringing any action, enforcing any award or judgment or exercising any
rights against Borrower individually, against any security or against any
property of Borrower within any other county, state or other foreign or domestic
jurisdiction. Borrower acknowledges and agrees that the venue provided above is
the most convenient forum for both the Bank and Borrower. Borrower waives any
objection to venue and any objection based on a more convenient forum in any
action instituted under this Note.

 

15. WAIVER OF JURY TRIAL. Borrower and the Bank hereby knowingly, voluntarily,
and intentionally waive any right to trial by jury Borrower and the Bank may
have in any action or proceeding, in law or in equity, in connection with this
note or the transactions related hereto. Borrower represents and warrants that
no representative or agent of the Bank has represented, expressly or otherwise,
that the Bank will not, in the event of litigation, seek to enforce this jury
trial waiver. Borrower Acknowledges that the Bank has been induced to enter into
this note by, among other things, the provisions of this Section.

 

o Amended and Restated Note. The Borrower acknowledges, agrees and understands
that this Note is given in replacement of and in substitution for, but not in
payment of, a note dated on or about ________________________________in the
original principal amount of $__________________issued by
______________________________________to the Bank (or its predecessor in
interest), as the same may have been amended or modified from time to time
(“Prior Note”), and further, that: (a) the obligations of the Borrower as
evidenced by the Prior Note shall continue in full force and effect, as amended
and restated by this Note, all of such obligations being hereby ratified and
confirmed by the Borrower; (b) any and all liens, pledges, assignments and
security interests securing the Borrower’s obligations under the Prior Note
shall continue in full force and effect, are hereby ratified and confirmed by
the Borrower, and are hereby acknowledged by the Borrower to secure, among other
things, all of the Borrower’s obligations to the Bank under this Note, with the
same priority, operation and effect as that relating to the obligations under
the Prior Note; and (c) nothing herein contained shall be construed to
extinguish, release, or discharge, or constitute, create, or effect a novation
of, or an agreement to extinguish, the obligations of the Borrower with respect
to the indebtedness originally described in the Prior Note or any of the liens,
pledges, assignments and security interests securing such obligations.

 

4 

 

 

Acknowledgment. Borrower acknowledges that it has read and understands all the
provisions of this Note, including the Governing Law, Jurisdiction and Waiver of
Jury Trial, and has been advised by counsel as necessary or appropriate.

 

 



PIKE COUNTY LIGHT & POWER COMPANY

 

 

By:/s/Michel I. German

Name: Michael I. German

Title: President/Chief Executive Officer

 

 

 

ACKNOWLEDGMENT

 

STATE OF NEW YORK )

:SS.

COUNTY OF BROOME )

 

On the 31st day of August, in the year 2016, before me, the undersigned, a
Notary Public in and for said State, personally appeared MICHAEL I. GERMAN ,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his capacity, and that by his
signature on the instrument, the individual, or the person upon behalf of which
the individual acted, executed the instrument.

 

/s/Jeff N. Evans

Notary Public

 

 

JEFF N. EVANS

Notary Public, State of New York

Steuben County No. 02EV6265099

Commission Expires July 9, 2020

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOR BANK USE ONLY

Authorization Confirmed:

Product Code: 11900

Disbursement of Funds:

Credit A/C # Off Ck # Payoff Obligation #

 

$ $ $

 